Citation Nr: 0817262	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  05-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease, rated as 20 percent disabling from September 25, 
1996, to July 7, 2003, and as 40 percent disabling 
thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel





INTRODUCTION

The veteran served on active duty from September 1975 to 
September 1978.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2004 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia, which, in 
pertinent part, granted service connection for chronic strain 
of the low back and assigned an initial rating of 20 percent, 
effective September 25, 1996.  

The Board notes that in a November 2004 rating decision, the 
veteran was awarded an increased rating of 40 percent for his 
degenerative disc disease, effective July 7, 2003.  A veteran 
is generally presumed to be seeking the maximum benefit 
allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
claims for an increased evaluation for degenerative disc 
disease remains before the Board.

In February 2008, subsequent to issuance of the January 2008 
supplemental statement of the case (SSOC), the veteran 
submitted additional evidence.  While this evidence was not 
accompanied by a waiver of RO consideration, the Board notes 
that the evidence, consisting of treatment records from the 
VA Medical Center (VAMC), is duplicative of evidence already 
of record.  Thus, the Board will proceed and consider the 
claim on the merits.  See 38 C.F.R. § 20.1304 (2007).

On his May 2005 Form 9, the veteran requested that he be 
provided a hearing before a Veterans Law Judge (VLJ) at the 
RO.  In a January 2008 statement, the veteran withdrew his 
hearing request, therefore a hearing is not required and the 
Board will proceed with a decision in this case.


FINDINGS OF FACT

1.  For the period prior to July 7, 2003, the veteran's 
degenerative disc disease did not manifest more than moderate 
intervertebral disc syndrome; severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion were not present. 

2.  For the period prior to July 7, 2003, the limitation of 
motion of the veteran's lumbar spine more nearly approximated 
moderate than severe.   

3.  For the period beginning July 7, 2003, the veteran's 
degenerative disc disease has not manifested unfavorable 
ankylosis of the entire thoracolumbar spine.

4.  For the period beginning July 7, 2003, the veteran's 
degenerative disc disease has not manifested more than severe 
intervertebral disc syndrome; it has not resulted in any 
incapacitating episodes necessitating bed rest prescribed by 
a physician.

5.  Throughout the entire claims period, the veteran has had 
incomplete paralysis of the bilateral sciatic nerves that 
more nearly approximates mild than moderate.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 
20 percent for the period prior to July 7, 2003, and a 
40 percent rating thereafter, for degenerative disc disease 
have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 5295 (2003); 
38 C.F.R. §§ 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-5243 (2007). 

2.  The veteran's degenerative disc disease warrants separate 
disability ratings of 10 percent, but not higher, throughout 
the entire claims period, based on impairment of the right 
and left lower extremities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.7, 4.14, 4.124a, Diagnostic Code 8520 (2007). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007) defines VA's duty to assist the 
veteran in the development of a claim.  VA regulations for 
the implementation of the VCAA are codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

This appeal arises from disagreement with the initial 
evaluation following the grant of service connection.  The 
courts have held that once service connection is granted the 
claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007)

In any event, in a letter issued in August 2006, subsequent 
to the initial adjudication of the claim, the RO notified the 
veteran of the evidence needed to substantiate his claim for 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.  With respect to the fourth element of 
VCAA notice, the August 2006 letter contained a notation that 
the veteran should submit any evidence in his possession 
pertinent to the claim on appeal.  The veteran was provided 
complete Dingess notice, including information regarding the 
effective date and disability rating elements of his claim, 
in the August 2006 VCAA letter. 

The Board notes that in Pelegrini II, the Court also held 
that VCAA notice should be given before an initial AOJ 
decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 
119-120.  While complete VCAA notice was provided after the 
initial adjudication of the claim, this timing deficiency was 
remedied by the issuance of VCAA notice followed by 
readjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  The claim was readjudicated in the 
January 2008 SSOC.  Therefore, any timing deficiency has been 
remedied.

The Board observes that this case is also affected by 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In this 
decision, the Court found that, at a minimum, adequate VCAA 
notice in increased rating cases requires: (1) that VA notify 
the claimant that, to substantiate such a claim, the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  

The August 2006 letter told the veteran that to substantiate 
his claim, he should submit evidence showing that the 
disability had worsened.  It also provided examples of the 
types of evidence that he could submit or ask VA to obtain.  

The issue currently before the Board is entitlement to an 
increased rating for degenerative disc disease.  The relevant 
rating criteria, as outlined below, provide for disability 
ratings not based on specific measurements or test results.  
However, the veteran was informed of the relevant rating 
criteria, both current and former, for rating the spine in 
the August 2006 VCAA notification letter.  In addition, the 
veteran was also informed that evidence demonstrating the 
effect his disabilities have had on his employment would aid 
in substantiating his claim.   

While the veteran was not notified that he should submit 
evidence showing the effect his disability has had on his 
daily life, the Board does not find that any procedural 
defect constitutes prejudicial error in this case because of 
evidence of actual knowledge on the part of the veteran and 
other documentation in the claims file reflecting such 
notification that a reasonable person could be expected to 
understand what was needed to substantiate the claim(s).  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The notice defect does not constitute prejudicial error in 
this case because the veteran demonstrated actual knowledge 
of the need for evidence of the impact of his disabilities on 
daily life, specifically by his July 2007 statement reporting 
that his degenerative disc disease has affected his everyday 
activities.  In addition, during his numerous VA and private 
examinations, the veteran has provided details regarding the 
affect of his disability on his daily life.  

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  
Vazquez-Flore, 22 Vet. App. 37 at 48, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  This showing of 
actual knowledge shows that there was no prejudice from the 
absence of complete notice on the first and third elements of 
Vazquez-Flores notice.  Additionally, the numerous VCAA 
letters provided notice on the fourth element of Vazquez-
Flores notice by providing examples of evidence the veteran 
could submit or ask VA to assist in obtaining.

Finally, the numerous rating decisions and supplemental 
statements of the case have included a discussion of the 
rating criteria utilized in the present case.  While such 
post adjudication notice cannot serve as VCAA notice, 
Pelegrini II; it should have served to advise a reasonable 
person that if an increased rating was provided a percentage 
evaluation would be provided under a diagnostic code.  The 
veteran had a reasonable opportunity to participate in the 
adjudication of his claim, inasmuch as it remained pending 
for years after the rating decision and SOC.  The veteran was 
accordingly made aware of the requirements for increased 
evaluations pursuant to Vazquez-Flores.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided numerous VA examinations to 
determine the severity of his degenerative disc disease.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  
38 C.F.R. §§ 4.1, 4.2, 4.10.

VA changed the rating criteria for back disabilities twice 
during the course of this appeal.  A new law or regulation 
applies, if at all, only to the period beginning with the 
effective date of the new law or regulation.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg. 33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations."  Princess Cruises v. United States, 
397 F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule 
or regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, No. 2006-7023 
(Fed. Cir. Jan. 7, 2008).

Under the criteria for rating interverebral disc syndrome in 
effect prior to September 23, 2002, postoperative cured 
intervertebral disc syndrome warrants a noncompensable 
disability rating.  Mild intervertebral disc syndrome 
warrants a 10 percent rating, while a 20 percent rating is 
warranted for moderate intervertebral disc syndrome with 
recurring attacks.  A 40 percent rating is assigned for 
severe intervertebral syndrome with recurring attacks and 
intermittent relief.  A 60 percent rating is provided for 
pronounced intervertebral disc disease with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of the 
diseased disc, and little intermittent relief. 38 C.F.R. 
§ 4.73, Diagnostic Code 5293 (2002).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A 60 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  A 40 percent evaluation is 
assigned for incapacitating episodes having a total duration 
of at least 4 weeks, but less than 6 weeks, during the past 
12 months.  A 20 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 2 
weeks, but less than 4 weeks, during the past 12 months, and 
a 10 percent evaluation is assigned with the incapacitating 
episodes having a total duration of at least 1 week, but less 
than 2 weeks, during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a  20 percent evaluation with 
muscle spasm on extreme forward bending, and loss of lateral 
spine motion, unilateral, in a standing position.  A 
40 percent evaluation is warranted for severe lumbosacral 
strain with listing of the whole spine to the opposite side; 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 40 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Under the criteria effective September 26, 2003, back 
disabilities other than intervertebral disc disease are 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 (2007).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2007).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 
30 degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent evaluation is 
warranted if there is unfavorable ankylosis of the entire 
thoracolumbar spine.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment. The Court 
has instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, incoordination, or pain. Such inquiry is not to 
be limited to muscles or nerves. These determinations are, if 
feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, flare-ups or pain. 
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.  These 
provisions are not, however, for consideration where, as in 
this case, the veteran is in receipt of the highest rating 
based on limitation of motion and a higher rating requires 
ankylosis.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded 
separate percentage evaluations for separate periods based on 
the facts found during the initial evaluation period.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background

Service connection for a chronic low back strain was granted 
in the June 2004 rating decision on appeal.  An initial 
rating of 20 percent was assigned, effective September 25, 
1996, the original date of service connection.  As noted 
above, an increased rating of 40 percent for degenerative 
disc disease was granted in a November 2004 rating decision, 
effective July 7, 2003. 

Records of private treatment establish that the veteran 
injured his lumbar spine in May 1996 while shoveling sand.  
He was noted to have spinal tenderness and increased pain 
with any range of motion.  In June 1996, the veteran was 
examined by his physician and found to have near full range 
of motion.  Several weeks later, the veteran was able to 
extend his back to 10 degrees and x-rays showed a small spur 
on the margin of the T-12 portion of his spine. 

The veteran has consistently undergone treatment for chronic 
low back pain at the VAMC.  A June 1997 x-ray showed a 
prominent spondylitic spur with lesser spondylosis of the 
lumbar spine.  Range of motion of the spine in March 1999 
demonstrated that flexion was to 30 degrees, extension was to 
5 degrees, and degenerative disc disease and osteoarthritis 
were diagnosed.  In August 1999, the veteran complained of 
pain radiating to his left lower extremity.  Another lumbar 
x-ray in February 2000 revealed osteoarthritis and 
degenerative joint disease changes with mild spurring on the 
vertebral bodies.  In June 2000, the veteran denied 
experiencing any tingling or numbness of his extremities.  At 
that time, he had decreased range of motion due to pain and 
was neurologically intact to pinprick and soft touch of the 
lower extremities.  Two months later, in August 2000, the 
veteran was noted to have lumbar muscle spasms.  Range of 
motion testing showed that flexion was limited by 50 percent, 
with extension and bilateral lateral flexion was limited by 
25 percent.  

The veteran further complained of episodic radicular symptoms 
in February 2001.  In April 2001, he was found to have mild 
tenderness of the lumbar spine and a normal neurological 
examination.  The veteran reported that he could not flex his 
back more than 10 degrees and extension was limited to 
5 degrees.  Lumbar x-rays in May 2001 were normal.  

The veteran was provided a VA examination in April 2002 in 
response to his claim for service connection.  He reported 
being told in 1996 that he had a fracture of his upper back 
and also stated that he stopped working full-time after 
August 1996.  He reported experiencing weakness, stiffness, 
fatigability, and a lack of endurance of his back with 
associated pain radiating down to his left heel.  The veteran 
did not use a cane or wear a back brace.  Upon physical 
examination, the back was tender along the thoracic spine 
with normal muscles and no spasms.  Straight leg testing was 
positive on the right at 35 degrees and the left at 
30 degrees.  Flexion was to 43 degrees actively, 50 degrees 
passively, and 55 degrees after fatiguing, all with pain.  
Extension was to 30 degrees actively, 35 degrees passively 
and after fatiguing, all with pain.  Right and left lateral 
flexion were to 40 degrees actively, 45 degrees passively, 
and 47 degrees after fatiguing, all with pain.  Right and 
left rotation were to 30 degrees actively, 35 degrees 
passively, and 37 degrees after fatiguing, all with pain.  
Strength, reflexes, and light touch were normal in the lower 
extremities.  Pain was decreased in the right thigh, left 
calf, and left foot.  X-rays were consistent with the prior 
radiographs of February 2000 and May 2001 showing a normal 
lumbar spine.  The diagnoses were chronic sprain of the low 
back and an old fracture of the thoracic spine.

The veteran continued to undergo treatment for chronic low 
back pain at the VAMC, and in July 2002 he complained of 
increased lumbar back pain with pain and burning radiating to 
the left leg.  In November 2002, he underwent an epidural 
steroid injection.  The veteran was provided a VAMC 
examination of his back in July 2003, at which time his range 
of motion was limited by 75 to 80 percent in all directions.  
There was little or no motion of the lumbar spine with 
bilateral lateral flexion.  He complained that the pain 
radiated to his extremities in the early morning and late at 
night and that he experienced increased lumbar muscle spasms.  
An MRI showed degenerative disc disease with disc bulges at 
L4-L5 and L5-S1 with contiguous left S2 nerve impingement.  
Almost a year later, in May 2004, the veteran was diagnosed 
with lumbar radiculopathy after complaints of numbness and 
tingling in both feet.

In December 2004, the veteran was provided a VA examination 
to determine the severity of his low back condition.  He 
complained of severe pain, and denied experiencing flare-ups, 
although the veteran did state that his pain was worse in the 
mornings and evenings.  He was noted to use a cane and to 
wear a back brace.  The veteran complained of tingling and 
numbness in his feet and legs, and the examiner noted that it 
was possible this was related to his diabetes and hepatitis 
C.  The veteran also stated that he had difficulty dressing 
and undressing himself, as well as turning in bed and 
sleeping.  Upon physical examination, the veteran was noted 
to have moderate tenderness over the lumbar spine.  
Musculature was normal with no muscle spasm.  There was 
positive straight leg raising bilaterally.  The examiner 
noted that the veteran was in pain prior to range of motion 
testing, with pain increasing during testing.  Active forward 
flexion was to 43 degrees with pain at the endpoint, and 
passive flexion was to 50 degrees including after fatiguing.  
Extension was to 30 degrees, actively, passively, and after 
fatiguing with increased pain at the endpoint.  Active right 
flexion was to 20 degrees with severe pain of the back and 
right leg at the endpoint, and passive right flexion was to 
35 degrees with 30 degrees after fatiguing.  Left flexion was 
to 40 degrees actively, passively, and after fatiguing with 
pain at the endpoint.  Right and left rotation were to 
30 degrees actively, passively and after fatiguing with pain 
at the endpoint.  Neurological examination was normal with 
intact sensation.  The diagnosis was degenerative joint 
disease of the lumbar spine with disc bulging at L4-L5 and 
L5-S1.  

The veteran underwent a pain consultation at the VAMC in 
March 2005, and was noted to have tenderness over palpation 
of the lumbar spine and intact sensation of the lower 
extremities.  Flexion was marginally limited to 30 degrees 
and the veteran was unable to extend his spine beyond the 
neutral position.  There was also pain with sideways 
twisting.  The examiner found that the veteran had chronic 
pain, but imaging studies did not support or show severe 
degeneration of the lumbar spine.  An x-ray in December 2005 
showed a minor spur on the vertebral bodies of the lumbar 
spine and normal alignment except for very minimal 
retrolisthesis and early sclerosis.  The disc spaces were 
maintained.  

In May 2007, the veteran was provided his most recent VA 
examination of his lumbar spine.  He complained of daily, 
moderate, constant pain to the mid and low back with 
paresthesias and erectile dysfunction.  The veteran stated 
that he experienced flare-ups of back pain every two to three 
weeks that he treated with rest and a heating pad.  He did 
not have any periods of incapacitation during the past 
12 months.  Sensory examination and reflexes of the lower 
extremities were normal.  There was no thoracolumbar 
ankylosis.  Flexion was to 95 degrees with pain at 
90 degrees, extension was to 30 degrees without pain, right 
and left lateral flexion were to 40 degrees bilaterally with 
pain at 35 degrees, and left and right rotation were to 
35 degrees without pain.  Range of motion testing did not 
result in additional loss of motion upon repetitive use.  X-
rays from December 2006 showed very minimal reverse 
spondylolisthesis of L4-L5 and minimal disc space narrowing.  
There was early degenerative spurring on the vertebral 
bodies.  The diagnosis was radiographic evidence of early and 
minimal degenerative disc disease with no functional clinical 
impairments.  The examiner noted that the veteran was not 
employed and that his disability had no effect on his daily 
activities.  

The veteran's underwent a physical therapy evaluation of his 
lumbar spine in June 2007.  Extension was decreased 
75 percent and bilateral rotation was decreased 50 percent.  
The examiner found that the veteran would benefit from 
outpatient physical therapy and had pain across his back and 
lower extremities.

An August 2007 MRI performed at the VAMC showed degenerative 
changes that were most pronounced at the L4-L5 and L5-S1 
portions of the spine.  There was a left-sided disc bulge 
with questionable central annular tear resulting in moderate 
narrowing of the left neural foramen.  The vertebral bodies 
were in alignment.  There was also a diffuse disc bulge at 
the L4-L5 with mild narrowing of both neural foramen.  



Period Prior to July 7, 2003

In the Board's opinion, the medical evidence of record 
establishes that for the period prior to July 7, 2003, the 
veteran's degenerative disc disease of the lumbar spine most 
nearly approximated the criteria associated with the 
currently assigned disability rating of 20 percent.  

X-rays for the period prior to July 7, 2003 have not 
disclosed the presence of severe intervertebral disc syndrome 
with recurring attacks and intermittent relief.  While a 
prominent spondylitic spur was noted on a June 1997 x-ray, 
radiographs from February 2000 showed degenerative changes 
with only mild spurring of the vertebral bodies.  In 
addition, the April 2002 VA examiner noted that x-rays dated 
May 2001 and April 2002 showed a normal lumbar spine.  
Furthermore, throughout this period, the veteran has been 
found to exhibit no more than mild tenderness upon palpation 
of his spine.  Therefore, a disability evaluation in excess 
of 20 percent is not warranted under Diagnostic Code 5293 
(2002) and (2003).  

With respect to limitation of motion, prior to July 7, 2003, 
the medical evidence clearly shows some loss of motion of the 
lumbar spine, however, it does not establish the presence of 
marked or severe limitation of motion.  For VA purposes, 
normal range of motion of the thoracolumbar spine is flexion 
to 90 degrees and a combined range of motion to 240 degrees.  
38 C.F.R. § 4.71, Plate V (2007).  Even with consideration of 
functional factors such as pain, throughout this period, the 
veteran has retained approximately half of the normal range 
of lumbar motion.  38 C.F.R. § 4.40, 4.45.  In fact, in 
August 2000, at the VAMC the veteran was found to have 
flexion of the back limited by 50 percent with extension and 
lateral flexion limited by 25 percent.  While the veteran 
reported that he could not flex his back more than 10 degrees 
in April 2001, x-rays from May 2001 showed a normal lumbar 
spine.  Furthermore, the April 2002 VA examiner found that 
the veteran had a combined range of motion of 220 degrees 
after fatigability and complaints of pain.  

Therefore, for the period prior to July 7, 2003, the 
veteran's low back condition has not manifested limitation of 
motion that most nearly approximates severe or marked.  There 
is also no evidence of listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in a standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space.  Accordingly, increased ratings 
are not warranted under Diagnostic Codes 5292 and 5295 
(2003).

Period Beginning July 7, 2003

As discussed above, the veteran was assigned an increased 
rating of 40 percent for his degenerative disc disease from 
July 7, 2003, in a November 2004 rating decision.  Therefore, 
the veteran is currently receiving the maximum rating 
possible under old Diagnostic Codes 5292 and 5295 for 
lumbosacral strain and limitation of motion of the lumbar 
spine for the period beginning July 7, 2003.  

While a rating of 50 percent is available under both the 
former and current rating criteria for unfavorable ankylosis 
of the lumbar spine, the medical evidence consistently 
demonstrates that the veteran retains some useful motion of 
the low back.  In this regard, the Board notes that the 
veteran was noted to have almost no lateral flexion of his 
back in July 2003 along with range of motion limited by 75 to 
80 percent in all directions.  Similarly, at his pain 
consultation in March 2005, the veteran was not able to 
extend his back beyond the neutral position.  While these 
physicians did not address functional impairment due to 
repetitive testing, there were no findings of ankylosis and 
it is clear that the veteran had at least some use of his low 
back.  Furthermore, the May 2007 VA examiner specifically 
found that there was no ankylosis of the thoracolumbar spine 
and no additional loss of motion upon repetitive range of 
motion testing.  Therefore, it is clear that for the period 
beginning July 7, 2003, the veteran has retained useful 
motion of his spine.  In fact, the medical evidence is 
negative for any findings of ankylosis in the veteran's back.  

The veteran has also been diagnosed with degenerative disc 
disease.  He has not alleged, and the record does not show, 
that he has experienced any incapacitating episodes requiring 
bedrest prescribed by a physician.  In fact, he specifically 
denied any periods of incapacitation in the past 12 months at 
his May 2007 VA examination.  The Board therefore finds that 
an increased rating is not warranted any time during the 
claims period under Diagnostic Code 5293 (2003) or 5243 
(2007) for intervertebral disc syndrome.  

With respect to the former version of Diagnostic Code 5293, 
the Board notes that the record does not support an increased 
rating of 60 percent for the veteran's low back disability.  
While he has been diagnosed with disc bulging, there is no 
evidence of pronounced intervertebral disc syndrome.  In 
fact, a December 2005 x-ray showed only a minor spur of the 
vertebral bodies and the August 2007 MRI of the veteran's 
lumbar spine showed that the vertebral bodies were in 
alignment.  Similarly, during the March 2005 VAMC pain 
consultation, the physician found that there was no 
radiographic evidence showing severe degeneration of the 
spine.  In addition, there are no findings of demonstrable 
muscle spasm or absent ankle jerk.  The veteran's 
neurological impairment is addressed below.  The Board finds 
that the medical evidence of record establishes that 
throughout the claims period, the veteran's low back 
disability has not most nearly approximated pronounced 
intervertebral disc syndrome and therefore an increased 
rating is not warranted under Diagnostic Code 5293 (2002).

Neurological Impairment

The Board does find that the medical evidence of record 
supports separate 10 percent ratings for impairment of the 
right and left extremities throughout the entire evaluation 
period (beginning September 25, 1996).  The Board notes that 
the criteria for evaluating impairment of the peripheral 
nerves have not been revised during the period of this claim.  
In addition, since the neurological impairment of the lower 
extremities is separate and distinct from the functional 
impairment of the lumbar spine, separate ratings for these 
components of the disability are allowed under the former 
rating criteria.  See 38 C.F.R. § 4.14; Esteban, 6 Vet. 
App. at 259, 262.  

The evidence establishes the presence of mild incomplete 
paralysis of the right and left lower extremities throughout 
the evaluation period.  The veteran has consistently 
complained of radiating pain and sensory impairment of the 
lower extremities and a July 2003 MRI, the first MRI provided 
the veteran, showed lumbar disc bulges with left nerve root 
impingement.  The most recent MRI in August 2007 showed both 
right and left nerve impingement.  In addition, the veteran 
was diagnosed with lumbar radiculopathy at the VAMC in May 
2004.  

A 20 percent rating for each lower extremity is not 
appropriate as none of the medical evidence shows that the 
incomplete paralysis has more nearly approximated moderate 
than mild.  Physical examination of the lower extremities has 
shown sensation to be consistently normal, except for a loss 
of pain sensation at the April 2002 VA examination.  While 
the veteran complained of radiating pain at his May 2007 VA 
examination, sensation was full and strength of the lower 
extremities was normal.  Therefore, the Board concludes that 
the preponderance of the evidence establishes that the lumbar 
spine disability has not resulted in more than mild 
neurological impairment to the lower extremities. 

The Board has considered whether there is any other schedular 
basis for granting higher ratings during the claims period, 
but has found none.  In addition, the Board has considered 
the doctrine of reasonable doubt but has determined that it 
is not applicable to this period because the preponderance of 
the evidence is against the claim.

Extra-schedular Considerations

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2007), in 
exceptional cases an extra-schedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  

Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extra-schedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. 
App. 524, 536 (1999).  

The question of an extra-schedular rating is a component of 
the appellant's claim for an increased rating.  Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

The veteran has stated that he is unable to work because of 
his degenerative disc disease, however, the record does not 
establish that his low back condition causes marked 
interference with employment beyond that contemplated by the 
current staged rating.  While the record shows that the 
veteran is not currently employed, there is no medical 
evidence that his low back disorder has rendered him 
unemployeable.  In fact, the May 2007 VA examiner found that 
there was no functional clinical impairment or impairment to 
the veteran's everyday activities resulting from his 
degenerative disc disease.  

In addition, there is no evidence that the veteran has been 
hospitalized because of his degenerative disc disease or that 
the average industrial impairment from this condition is in 
excess of that contemplated by the currently assigned 
disability evaluations.  In the absence of evidence of 
exceptional factors, there is no need to remand this matter 
for consideration of an extra-schedular rating.  See Bagwell 
v. Brown, 9 Vet. App. 157, 158-9 (1996); Floyd, 9 Vet. 
App. at 96; Shipwash, 8 Vet. App. at 227.




ORDER

Entitlement to an increased rating for degenerative disc 
disease, rated as 20 percent disabling from September 25, 
1996, to July 7, 2003, and as 40 percent disabling 
thereafter, is denied.

Entitlement to a separate 10 percent evaluation for 
neurological impairment of the right lower extremity as a 
result of the service-connected degenerative disc disease is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.

Entitlement to a separate 10 percent evaluation for 
neurological impairment of the left lower extremity as a 
result of the service-connected degenerative disc disease is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


